Citation Nr: 1816860	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-28 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, to include as result of exposure to herbicides.

2. Entitlement to service connection diabetes mellitus, to include as result of exposure to herbicides.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1973.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Board has determined that a new and material evidence analysis is proper for the diabetes claim as it was previously adjudicated and denied by the RO in March 2009 and May 2010.  The Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the Board has recharacterized the issue of service connection for PTSD as it appears on the cover page of the instant decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran submitted additional medical evidence in support of his appeal with a waiver of RO consideration.  As such, it was considered in preparation of this remand.  38 C.F.R. § 20.1304(c).

The Veteran presented testimony before the Board in December 2017; the transcript of the hearing has been associated with the electronic record.

The issue of service connection for diabetes mellitus under a merits analysis, as well as the issue pertaining to PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2010 rating decision confirmed and continued a prior denial of the claim for diabetes mellitus, to include as a result of exposure to herbicides; the Veteran did not appeal that decision and no relevant evidence was received nor did VA become aware of the existence of new VA treatment within one year of the decision. 

2.  The evidence submitted since the May 2010 rating decision is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1. The May 2010 rating decision, which confirmed and continued a prior denial of the claim for service connection for diabetes mellitus, to include as a result of exposure to herbicides, is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The evidence received since the May 2010 rating decision, which confirmed and continued a prior denial of the claim for service connection for diabetes mellitus, to include as a result of exposure to herbicides, is new and material and the claim is reopened.   38 U.S.C. §§ 5103A, 5107, 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim of service connection for diabetes mellitus, to include as result of herbicide exposure.  By a May 2010 rating action, the RO denied the claim on the basis that there was no evidence to verify he went ashore or in the inland waterways of the Republic of Vietnam during his service and thus, exposure to herbicides could not be conceded.  The RO further found that there was no evidence of a diagnosis of diabetes mellitus during service or within one year of his discharge from service.  

The Veteran did not appeal the decision.  No relevant evidence was submitted within one year of the date on which notice of the decision was issued.  38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  VA also did not become aware of the existence of new VA treatment within one year of that decision.  Turner v. Shulkin, No 16-1171 (February 8, 2018).  Accordingly, that decision is final.  38 U.S.C. § 7105.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

At the time of the original denial of the claim for diabetes mellitus in March 2009 and the confirmation of the denial in May 2010, the Veteran alleged herbicide exposure while performing land support.  He indicated that "Agent Orange Clouds" would be carried by the wind and totally engulfed him and his ship.  

Since the May 2010 rating decision, new evidence has been added to the record that is material to the Veteran's claim.  Notably, the Veteran testified in December 2017 that his herbicide exposure was the result of going ashore, while his ship was stationed offshore in the Republic of Vietnam.  During his testimony, he elaborated that a number of them went ashore in a rush because they were under enemy fire and there was no one taking their names down when they disembarked the ship.  BVA Transcript at 8.  He maintains there would be no official record of his leaving the ship as it was a combat situation and under the Armed Forces Agreement, they were allowed to support their troops if there was a need, which he claims there was as they were being attacked.          

This evidence was not before the RO in May 2010 and it is not cumulative or redundant evidence then of record.  The Veteran's statements contribute to a more complete picture of the nature of the Veteran's herbicide exposure.  See Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  Moreover, in determining whether evidence is new and material, the credibility of the evidence is presumed. Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim and the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the Board finds that new and material evidence has been added to the record and the claim must be reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.


ORDER

The application to reopen the claim for service connection for diabetes mellitus is granted.


REMAND

Prior to rendering a decision on the merits of the issue of service connection for diabetes mellitus, as well as the issue pertaining to PTSD, additional development and adjudication is necessary.  

It appears the Veteran may be a recipient of Social Security Administration (SSA) disability benefits, i.e.  the Veteran testified in December 2017 that he applied for such benefits approximately six years prior and his claim pertained in part to his PTSD.  It is unclear whether these records are also pertinent to the claim for diabetes; however, the Veteran testified that he was diagnosed with the disease in 1972 and the Board would assume that medical records from the SSA might contain evidence concerning his claim for diabetes.  Records from SSA have not been associated with the claims file.  Such must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

VA has also has a duty to assist veterans to obtain evidence needed to substantiate a claim.  This duty to assist also includes providing a medical examination if necessary to determine the nature and etiology of the claimed disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded a VA psychiatric examination in August 2013; however, the examiner found the Veteran did not meet the full criteria for PTSD.  The examiner additionally found no evidence of another psychiatric disorder.  New evidence contains a positive PTSD screen in June 2015 and diagnoses of affective disorder, anxiety disorder, and depression.   The Veteran's service personnel records show the Veteran engaged in combat with the enemy and thus, his in-service stressors are conceded.   Therefore, the Board finds that a new examination is necessary to determine whether the Veteran currently has PTSD and if so, the etiology.  Similarly, an opinion is necessary to determine the etiology of any currently diagnosed acquired psychiatric disorder, including affective disorder, anxiety disorder, and depression.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).   The examiner is asked to address the specific questions set forth in the numbered paragraphs below.

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the Veteran's SSA file, to include the administrative decision awarding benefits and the underlying medical records utilized to reach said decision.  All requests for records and their responses must be associated with the claims folder.

2.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine the nature and etiology of the claimed acquired psychiatric disorder, to include PTSD, anxiety, and depression.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The RO must specify for the examiner that an in-service stressor has been conceded as the Veteran has engaged in combat with the enemy.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner should then respond to the following: is a diagnosis of PTSD warranted?  If so, is it at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's corroborated stressor (combat with the enemy) during service?

If a diagnosis of PTSD is not warranted, is it at least as likely as not (a 50% or higher degree of probability) that an acquired psychiatric disorder other than PTSD, to include, but not limited to, affective disorder, anxiety disorder, and depression, is causally related to the Veteran's active military service, including combat with the enemy during service. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

4.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the issues in light of all evidence received since the July 2014 and December 2014 statements of the case.  

If upon completion of the above action, the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).








Department of Veterans Affairs


